Margiotti, Attorney General,
You have requested an opinion as to the authority of a school board to make certain expenditures in connection with the inauguration of a proper physical education and health program. You state that the proposed program is to be established and administered as an integral part of the general physical education and health program and is to be under the joint supervision of the Director of Physical Education and Health, the principals of the high schools and the superintendent of schools.
You ask whether the school board would have authority to act as follows in facilitating the establishment and maintenance of such a program:
(a) Lease athletic fields and rooms suitable for carrying on the proposed program;
(b) Purchase the athletic supplies necessary to make the operation of the proposed program as advantageous as possible;
(c) Pay for the transportation of the participating students between the schools and the athletic fields and rooms.
Considering first the authority of the school board to lease athletic fields and rooms, we find that section 401 of the School Code of May 18, 1911, P. L. 309, as last amended by the Act of May 29, 1931, P. L. 243, sec. 8 (24 PS §331), provides in part as follows:
“The board of school directors in every’ school district in this Commonwealth . . . may establish, equip, furnish, and maintain the following additional schools or *327departments for the education and recreation of persons residing in said district . . . which said additional schools or departments, when established, shall be an integral part of the public school system in such school district, and shall be so administered, namely: . . .
“Gymnasiums
“Playgrounds. . . .”
Section 602 of the School Code of 1911 as last amended by the Act of April 27, 1925, P. L. 348, sec. 1 (24 PS §672), provides in part as follows:
“In order to comply with the provisions of this act, and subject to the conditions thereof, the board of school directors of each district is hereby vested with the necessary power and authority to acquire, in the name of the district, by purchase, lease, gift, devise, agreement, condemnation, or otherwise, any and all such real estate ... as the board of school directors may deem necessary to furnish suitable sites for school buildings and playgrounds for said district. . .
We feel that a school board is clearly authorized by the above provisions to lease suitable athletic fields and rooms to meet the requirements of a proper program of physical education and training.
You next ask whether the school board has authority to purchase such athletic supplies as may be necessary for the administration of the proposed program. Section • 701 of the School Code of 1911 (24 PS §821) provides:
“The boards of school directors of each school district in this Commonwealth shall purchase all necessary furniture, equipment, text-books, school supplies, and other appliances for use of the public schools, or any department thereof, in their respective districts, and furnish the same free of cost for use in the schools in said districts, subject to such rules and regulations regarding the use and safe-keeping thereof as the boards of school directors may adopt.”
This provision clearly authorizes the school board to purchase the athletic equipment which will be required by the students participating in the proposed program.
*328Your third question concerns the authority of the school board to pay the transportation of students back and forth between the schools and the playing fields and rooms. Apparently, the playing fields and rooms will be located at such distances from the school that it will become necessary to furnish transportation to the students if they are to obtain any real advantage from the use of those fields and rooms in the time available.
Although there is no statutory provision with reference to this particular subject, it is a matter of common knowledge that a program of physical education and training is a proper part of a school curriculum, and accordingly the school directors have the right to provide adequate playing fields and rooms for such a program. If the only available facilities which are reasonable in respect to cost and suitability are so located that it will be necessary to transport the pupils to and from them in order that they may be efficiently utilized, it is entirely proper for the school directors to furnish the necessary transportation. In such a situation the necessary transportation might well be considered as an integral part of the athletic facilities, and the school directors would be acting within the scope of their authority in providing for it.
Section 119 of the School Code of 1911 (24 PS §30) provides as follows:
“The several school districts in this Commonwealth, established by this act, shall be and hereby are vested, as bodies corporate, with all necessary powers to enable them to carry out the provisions of this act.”
You are advised therefore that a school board has authority to lease the playing fields and rooms which may be required in inaugurating a proper program of physical education, and that it may purchase the athletic equipment needed by the students participating in such program. A school board is also authorized to furnish transportation to students between the schools and the playing fields and rooms, when suitable fields and rooms can be procured only at locations necessitating such transportation.